Simmons, C. J.
Inasmuch as under the act of the General Assembly approved
December 13, 1893, establishing a “city court” for the county of DeKalb (Acts 1893, p. 373), there is no provision locating the court within the limits of an incorporated city, such court is not a “city court” within the meaning of that term as employed in article 6, section 2, paragraph 5, of the constitution (Code, 15133); and therefore a writ of error does not lie from the judgment of that court. See Western Union Telegraph Co. v. Jackson, 98 Ga. 207. Writ of error dismissed.

All the Justices concurring.